Citation Nr: 0844113	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from January 23, 2006 to January 25, 2006.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Togus, Maine (MROC), which denied payment or 
reimbursement of unauthorized medical expenses incurred from 
January 23, 2006 to January 25, 2006, for treatment at a non-
VA medical facility.   
 

FINDING OF FACT

In June 2008, prior to the promulgation of a decision in the 
appeal, the veteran submitted a statement notifying the Board 
that he was requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  In June 2008 the appellant 
withdrew this appeal.  Therefore, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

	

ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


